 Case 1:20-cv-00132-TS-JCB Document 2 Filed 10/09/20 PageID.2 Page 1 of 11




David J. McGlothlin (17389 UT)
david@kazlg.com
Ryan L. McBride, Esq. (16218 UT)
ryan@kazlg.com
KAZEROUNI LAW GROUP, APC
2633 E. Indian School Road, Ste. 460
Phoenix, AZ 85016
Telephone: (800) 400-6808
Facsimile: (800) 520-5523

Theron D. Morrison, Esq. (10331 UT)
theron@morlg.com
MORRISON LAW GROUP
290 25th Street, Suite #102
Ogden, Utah 84401
Telephone: (801) 392-9324
Facsimile: (801) 337-2087
Attorneys for Plaintiff




             IN THE UNITED STATES DISTRICT COURT
                       DISTRICT OF UTAH

 KRISTOPHER CHADWICK,                     Case No. 1:20-cv-00132-TS
 individually and on behalf of others
 similarly situated,                      Class Action Complaint for
                                          Violations of the Fair Debt
              Plaintiff,                  Collection Practices Act, 15 U.S.C.
 vs.                                      § 1692 et seq. and the Utah
                                          Consumer Sales Practices Act,
 BONNEVILLE BILLING AND                   Utah Code § 13-11 et seq.
 COLLECTIONS, INC.,
                                          Judge: Ted Stewart
              Defendant.
                                          JURY TRIAL DEMANDED


                                  Page 1 of 11
 Case 1:20-cv-00132-TS-JCB Document 2 Filed 10/09/20 PageID.3 Page 2 of 11




                                   INTRODUCTION

1.   The United States Congress has found abundant evidence of the use of
     abusive, deceptive, and unfair debt collection practices by many debt
     collectors, and has determined that abusive debt collection practices
     contribute to the number of personal bankruptcies, to marital instability, to
     the loss of jobs, and to invasions of individual privacy. Congress wrote the
     Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (hereinafter
     “FDCPA”), to eliminate abusive debt collection practices by debt collectors,
     to ensure that those debt collectors who refrain from using abusive debt
     collection practices are not competitively disadvantaged, and to promote
     consistent State action to protect consumers against debt collection abuses.
2.   The Utah legislature has also enacted the Utah Consumer Sales Practices Act
     (“UCSPA”), which governs consumer transactions to “protect consumers
     from suppliers who commit deceptive and unconscionable sales practices,” to
     promote “fair consumer sales practices.” Utah Code Ann. § 13-11-2.
3.   Kristopher Chadwick (“Plaintiff”), through Plaintiff's attorneys, brings this
     action seeking damages for Plaintiff and all others similarly situated against
     Bonneville Billing and Collections, Inc. (“Defendant”) arising out of
     attempts by Defendant to unlawfully and abusively collect debts allegedly
     owed by Plaintiff and Class Members.
4.   Plaintiff makes these allegations on information and belief, with the
     exception of those allegations that pertain to a plaintiff, or to a plaintiff's
     counsel, which Plaintiff alleges on personal knowledge.
5.   While many violations are described below with specificity, this Complaint
     alleges violations of the statutes cited in their entirety.




                                     Page 2 of 11
 Case 1:20-cv-00132-TS-JCB Document 2 Filed 10/09/20 PageID.4 Page 3 of 11




6.    Any violations by Defendant were knowing, willful, and intentional, and
      Defendant did not maintain procedures reasonably adapted to avoid any such
      violation.
                              JURISDICTION AND VENUE
7.    This Court has federal question jurisdiction because this case arises out of
      violation of federal law: the FDCPA, 15 U.S.C. §§ 1692 et seq.
8.    Because Defendant does business within the State of Utah, personal
      jurisdiction is established.
9.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because
      Defendant is subject to personal jurisdiction in this District and is, therefore,
      deemed to “reside” within it.
10.   At all times relevant, Defendant conducted business within the State of Utah.
                                       PARTIES
11.   Plaintiff is a natural person who resides in City of Syracuse, County of
      Davis, State of Utah.
12.   Defendant is a Utah business entity doing business in Utah and located in
      Ogden, Utah.
13.   Plaintiff is obligated or allegedly obligated to pay a debt, and is a “consumer”
      as that term is defined by 15 U.S.C. § 1692a(3).
14.   Defendant is a person who uses an instrumentality of interstate commerce or
      the mails in a business the principal purpose of which is the collection of
      debts, or who regularly collects or attempts to collect, directly or indirectly,
      debts owed or due or asserted to be owed or due another and is therefore a
      debt collector as that phrase is defined by 15 U.S.C. § 1692a(6).
15.   Plaintiff is a natural person from whom a debt collector sought to collect a
      consumer debt which was due and owing or alleged to be due and owing


                                      Page 3 of 11
 Case 1:20-cv-00132-TS-JCB Document 2 Filed 10/09/20 PageID.5 Page 4 of 11




      from Plaintiff, and is a “consumer” as defined by the FDCPA, 15 U.S.C.
      §1692a(3).
16.   This case involves money, property or their equivalent, due or owing or
      alleged to be due or owing from a natural person by reason of a consumer
      credit transaction. As such, this action arises out of a “consumer debt” and
      “consumer credit” and a “debt” as those terms are defined by 15 U.S.C.
      §1692a(5).
                               FACTUAL ALLEGATIONS
17.   Sometime before October 23, 2019, Plaintiff is alleged to have incurred
      certain financial obligations.
18.   These financial obligations were primarily for personal, family or household
      purposes and are therefore a “debt” as that term is defined by 15 U.S.C.
      §1692a(5).
19.   Plaintiff’s financial obligation also constitute a “consumer transaction” as
      defined by Utah Code Ann. § 13-11-3(2).
20.   Sometime thereafter, but before October 23, 2019, Plaintiff allegedly fell
      behind in the payments allegedly owed on the alleged debt.             Plaintiff
      currently takes no position as to the validity of this alleged debt.
21.   Subsequently, but before October 23, 2019, the alleged debt was assigned,
      placed, or otherwise transferred, to Defendant for collection.
22.   On or about October 23, 2019, Defendant mailed a letter to Plaintiff. A few
      days later, Plaintiff received that letter.
23.   Defendant sent this October 23, 2019 letter specifically in an attempt to
      collect on a debt from Plaintiff.
24.   The October 23, 2019 letter stated:




                                       Page 4 of 11
 Case 1:20-cv-00132-TS-JCB Document 2 Filed 10/09/20 PageID.6 Page 5 of 11




             According to our records, the judgment entered against
             you remains unpaid. At this time, Bonneville Collections
             is allowing you to make the decision to either come into
             our office, or call to make arrangements on this
             judgement. Failure to do so may result in additional
             collection activity. Please respond with your intentions.

25.   Defendant’s letter gave Plaintiff two choices: “come into [their] office, or
      call to make arrangements on this judgment.”
26.   The least sophisticated consumer would have certainly believed they only
      had two choices in choosing a method to pay their debt. However, Plaintiff
      could have also mailed in a check or made a payment by another method and
      the collection activity would have had to cease pursuant to the FDCPA.
27.   A debt collector may not use false, deceptive, or misleading representation or
      means in connection with the collection of any debt, pursuant to 15 U.S.C. §
      1692e. The use of any false representation or deceptive means to collect or
      attempt to collect any debt from a consumer is a violation pursuant to 15
      U.S.C. § 1692e(10).
28.   By attempting to collect the debt from Plaintiff by only presenting two
      choices to cease collection activity with a threat of continued collection if
      payment was not made, Defendant sent a false, deceptive, and misleading
      representation in regard to the ways Plaintiff could end collection activity.
      Consequently, Defendant has violated 15 U.S.C. § 1692e(10).
29.   A debt collector may not use fair or unconscionable means to collect or
      attempt to collect any debt, pursuant to 15 U.S.C. § 1692f.
30.   Defendant’s letter suggested that Plaintiff had only two payment choices.
      The use of this language by Defendant was unconscionable because the least
      sophisticated consumer would not have known there were alternative
      methods of payment. Consequently, Defendant violated 15 U.S.C. § 1692f.

                                    Page 5 of 11
 Case 1:20-cv-00132-TS-JCB Document 2 Filed 10/09/20 PageID.7 Page 6 of 11




31.   Defendant’s letter stated that failure to physically go to Defendant’s office or
      call Defendant’s office to make arrangements on the judgment would result
      in additional collection activity.
32.   The least sophisticated consumer would have believed that if they did not
      physically go to Defendant’s office or call to make arrangements on the
      judgment, then Defendant would was going to make additional collection
      attempts.
33.   A debt collector may not make a threat to take any action that cannot legally
      be taken or that is not intended to be taken pursuant to 15 U.S.C. § 1692e(5).
34.   Defendant’s threat to take additional collection measures if Plaintiff did not
      utilized one of the two methods provided by Defendant in the letter
      constitutes an action that cannot be legally taken. Consequently, Defendant
      violated 15 U.S.C. § 1692e(5).
35.   A debt collector may not engage in any conduct which has the natural
      consequence of which is to harass, oppress, or abuse any person in
      connection with the collection of a debt pursuant to 15 U.S.C. § 1692d.
36.   By attempting to collect Plaintiff’s debt in a false, misleading, and deceptive
      way, Defendant engaged in conduct which has the natural consequence of
      harassing, oppressing, and abusing Plaintiff in connection with the collection
      of Plaintiff’s debt. Consequently, Defendant has violated 15 U.S.C. § 1692d.
37.   Defendant’s conduct violated UCSPA §§ 13-11-4 and 13-11-5 because it
      constituted deceptive and unconscionable practices and deceived consumers
      stating that there were only two ways to respond to collection efforts.
38.   As a result of Defendant’s conduct set forth above, Plaintiff suffered
      emotional damages in the form of mental anguish and emotional distress type
      damages, which manifested in symptoms including but not limited to
      frustration, anxiety, loss of sleep, embarrassment, and shame.

                                     Page 6 of 11
 Case 1:20-cv-00132-TS-JCB Document 2 Filed 10/09/20 PageID.8 Page 7 of 11




                            CLASS ACTION ALLEGATIONS
39.   Plaintiff brings this action on behalf of Plaintiff and on behalf of all others
      similarly situated (“the Class”).
40.   Plaintiff represents, and is a member of, the Class, consisting of:

           All persons with addresses within the United States to whom
           Defendant has sent a debt collection communication within
           one year before the filing of this Complaint which contains
           language substantially similar to the correspondence that
           Plaintiff received from Defendant.

41.   Defendant and its employees or agents are excluded from the Class.
42.   Plaintiff does not know the number of members in the Class but believes the
      Class members number in the hundreds or thousands, if not more. Thus, this
      matter should be certified as a Class action to assist in the expeditious
      litigation of this matter.
43.   The joinder of the Class members is impractical and the disposition of their
      claims in the Class action will provide substantial benefits both to the parties
      and to the court. The identity of the individual members is ascertainable
      through Defendant’s and/or Defendant’s agents’ records or by public notice.
44.   There is a well-defined community of interest in the questions of law and fact
      involved affecting the members of the Classes. The questions of law and fact
      common to the Classes predominate over questions affecting only individual
      class members, and include, but are not limited to, the following:
      a.      Whether Defendant’s letter violated the FDCPA;
      b.      Whether Defendant’s letter violated the UCSPA;
      c.      Whether members of the Class are entitled to the remedies under the
              FDCPA;



                                     Page 7 of 11
 Case 1:20-cv-00132-TS-JCB Document 2 Filed 10/09/20 PageID.9 Page 8 of 11




      d.     Whether members of the Class are entitled to the remedies under the
             UCSPA;
      e.     Whether members of the Class are entitled to declaratory relief
             pursuant to the FDCPA;
      f.     Whether members of the Class are entitled to declaratory relief
             pursuant to the UCSPA;
      g.     Whether members of the Class are entitled to injunctive relief
             pursuant to the FDCPA; and
      h.     Whether members of the Class are entitled to injunctive relief
             pursuant to the UCSPA.
45.   As a person that received at least one written communication from Defendant
      in violation of the FDCPA and UCSPA, Plaintiff is asserting claims that are
      typical of the Class.
46.   Plaintiff will fairly and adequately protect the interests of the Class.
47.   Plaintiff has retained counsel experienced in consumer class action litigation
      and in handling claims involving unlawful debt collection practices.
48.   Plaintiff’s claims are typical of the claims of the Class, which all arise from
      the same operative facts involving unlawful collection practices.
49.   A class action is a superior method for the fair and efficient adjudication of
      this controversy. Class-wide damages are essential to induce Defendant to
      comply with Federal law. The interest of class members in individually
      controlling the prosecution of separate claims against Defendant is small
      because the maximum statutory damages in an individual action under the
      FDCPA is $1,000. Management of these claims is likely to present
      significantly fewer difficulties than those presented in many class claims,
      e.g., securities fraud.


                                     Page 8 of 11
Case 1:20-cv-00132-TS-JCB Document 2 Filed 10/09/20 PageID.10 Page 9 of 11




50.   Defendant has acted on grounds generally applicable to the Classes, thereby
      making appropriate final declaratory relief with respect to the Classes as a
      whole.
51.   Plaintiff contemplates providing notice to the putative class members by
      direct mail in the form of a postcard and via Internet website.
52.   Plaintiff requests certification of a hybrid class for monetary damages and
      injunctive relief.
                             FIRST CAUSE OF ACTION
          VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §§ 1692, ET SEQ.
53.   Plaintiff incorporates by reference all of the above paragraphs of this
      Complaint as though fully stated herein.
54.   The foregoing acts and omissions constitute numerous and multiple
      violations of the FDCPA.
55.   As a result of each and every violation of the FDCPA, Plaintiff, and the
      putative Class members, are entitled to any actual damages pursuant to 15
      U.S.C. § 1692k(a)(1); statutory damages for a knowing or willful violation in
      the amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and
      reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3)
      from each Defendant individually.
                            SECOND CAUSE OF ACTION
          VIOLATION OF THE UTAH CONSUMER SALES PRACTICES ACT
                                Utah Code 13-11, Et Seq.
56.   Plaintiff incorporates by reference all of the above paragraphs of this
      Complaint as though fully stated herein.
57.   The foregoing acts and omissions constitute numerous and multiple
      violations of the UCSPA, including but not limited to each and every one of

                                    Page 9 of 11
Case 1:20-cv-00132-TS-JCB Document 2 Filed 10/09/20 PageID.11 Page 10 of 11




        the above-cited provisions of the UCSPA, §§13-11-1 et seq.
58.      Defendant knew or should have known that sending misleading and
        deceptive correspondence regarding payment methods was employing unfair,
        deceptive, and unconscionable practices with the intent to deceive Plaintiff
        and the putative class.
59.      Defendant’s actions, omissions, communications would have mislead the
        least sophisticated consumer or any person of average intelligence.
60.      As a result of Defendant’s violations of the UCSPA, Plaintiff suffered
        damages in an amount to be proven at trial for actual damages or $2,000.00
        (whichever is higher), and attorney’s fees and costs from Defendant pursuant
        to Utah Code Ann. § 13-11-19 and §78B-8-201.
                                  PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays that judgment be entered against Defendant on
behalf of each putative class member as follows:
• That this action be certified as a class action on behalf of the Classes as
      requested herein;
• That Plaintiff be appointed as representative of the Classes;
• That Plaintiff’s counsel be appointed as counsel for the Classes;
• An award of statutory damages of $1,000.00, pursuant to 15 U.S.C. §
      1692k(a)(2)(A), for Plaintiff and each putative class member;
• An award of injunctive and declaratory relief pursuant to Utah Code 13-11-19;
• An award of costs of litigation and reasonable attorney’s fees, pursuant to 15
      U.S.C. § 1692k(a)(3) and Utah Code 13-11-17.5, against Defendant;
• Interest, punitive damages, and any and all other relief that this Court deems
      just and proper.




                                     Page 10 of 11
Case 1:20-cv-00132-TS-JCB Document 2 Filed 10/09/20 PageID.12 Page 11 of 11




                                   TRIAL BY JURY
61.   Pursuant to the Seventh Amendment to the Constitution of the United States
      of America, Plaintiff is entitled to, and demands, a trial by jury.


                                               Respectfully Submitted,
Dated: October 9, 2020                  KAZEROUNI LAW GROUP, APC


                                               By:    /s Ryan L. McBride
                                                      Ryan L. McBride, Esq.
                                                      Attorney for Plaintiff




                                    Page 11 of 11
